145 F.3d 1337
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Mark Frederick DURBIN, Plaintiff-Appellant,v.City of Seattle; C. Kimi Kondo; James Jackson, Defendants-Appellees.
No. 97-35442.D.C. CV-96-00546-BJR.
United States Court of Appeals, Ninth Circuit.
Submitted May 14, 1998**.Decided May 22, 1998.

Appeal from the United States District Court for the Western District of Washington, Barbara J. Rothstein, District Judge, Presiding.
Before SCHROEDER, TROTT and FERNANDEZ, Circuit Judges.


1
MEMORANDUM*


2
Mark Frederick Durbin appeals pro se the district court's dismissal of his 42 U.S.C. § 1983 action.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  Based on a de novo review, we affirm for the reasons stated in the district court's April 25, 1997 order.  See Patel v. Penman, 103 F.3d 868, 874 (9th Cir.1996), cert. denied, --- U.S. ----, 117 S.Ct. 1845, 137 L.Ed.2d 1048 (1997).


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Accordingly, the parties' requests for oral argument are denied.  See Fed.  R.App. P. 34(a); 9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3